Citation Nr: 1002128	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for 
posttraumatic stress disorder, bilateral hearing loss, 
tinnitus, hypertension, nephritis, and cardiovascular disease 
with arteriosclerosis and endocarditis.  In July 2007, the 
Veteran submitted a notice of disagreement (NOD) for all of 
the issues.  He subsequently perfected his appeal for only 
hypertension, bilateral hearing loss, and tinnitus in 
December 2007.  His case is currently under the jurisdiction 
of the RO in Louisville, Kentucky.

In April 2008, the Veteran presented sworn testimony during a 
video conference hearing in Louisville, Kentucky, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hypertension is the result of a disease or injury in 
active duty service.

2.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is the result of a disease or 
injury in active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and sensorineural hearing loss may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in January 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the January 2007 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the record indicates 
that he underwent a VA examination in August 2007 and the 
results from that examination have been included in the 
claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the Veteran, and 
an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
claim for bilateral hearing loss.

With regard to the Veteran's claim of entitlement to service 
connection for hypertension, the Board concludes an 
examination is not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 38 U.S.C.A. 
§ 5103A(d), to provide a veteran with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in 
conflict with 38 U.S.C.A. § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some causal connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim because it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as hypertension 
and sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A.  Hypertension 

The Veteran claims that he has hypertension as a result of 
his active military service.  Specifically, he contends that 
the stress he experienced while in combat has resulted in 
hypertension.  He, therefore, believes that service 
connection is warranted.

The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003).  
For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  This must be confirmed by readings taken two 
or more times on at least three different days.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  

The medical evidence of record reflects that the Veteran has 
been treated for and diagnosed with essential hypertension 
for several years.  As such, the first element of Hickson is 
met.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-
service disease or injury and a medical nexus between the 
current disability and the in-service disease or injury.  See 
Hickson, supra.  Review of the Veteran's service treatment 
records does not reveal that he was treated for or diagnosed 
with hypertension during his time in service.  Specifically, 
upon entry into active duty service, all systems were 
considered to be normal and the Veteran's blood pressure was 
136/70.  Upon separation from service, again all systems were 
noted to be normal and the Veteran's blood pressure was 
110/60.  A pre-discharge examination report showed blood 
pressures of 140/86 sitting, 150/90 recumbent, and 148/90 
standing.  However, these blood pressure readings were not 
confirmed by readings taken on at least three different days, 
as required under VA regulations.  The Veteran was also 
treated multiple times in service for chest pain and once for 
heart palpitations.  However, these complaints were diagnosed 
as anxiety-related and there was no finding of hypertension 
at the time of treatment.  Thus, the Board finds that the 
Veteran was not treated for or diagnosed with hypertension 
while in service and the second element of Hickson is not 
met.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to 
be irrelevant.

Additionally, there is no indication that the Veteran was 
treated for or diagnosed with hypertension within a year of 
service so as to support a grant of service connection on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As 
such, the Veteran is not afforded the presumption of service 
connection for hypertension.  See 38 C.F.R. § 3.307 (2009).

Accordingly, the Board finds that the claim of entitlement to 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss as a 
result of his active military service.  Specifically, he 
contends that exposure to noise in service has resulted in 
bilateral hearing loss.  He, therefore, believes that service 
connection is warranted.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

In August 2007, a VA examiner diagnosed the Veteran with 
normal to moderately severe sensorineural hearing loss in his 
right ear and normal to severe sensorineural hearing loss in 
his left ear.  Additionally, the examiner found auditory 
thresholds of 40 decibels or greater at 3000 Hz and 4000 Hz 
for the right ear and at 2000 Hz, 3000 Hz, and 4000 Hz for 
the left ear.  This meets the VA regulatory definition of a 
hearing loss disability.  As such, the first element of 
Hickson is met.

The Veteran's Form DD-214 indicates a military specialty of 
light weapons infantryman and a Combat Infantryman Badge, 
indicating combat experience.  As such, noise exposure can be 
conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability 
have been established, as noted above, this is not sufficient 
to warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
noise exposure and current disability.  See Hickson, supra.

In August 2007, the Veteran underwent a VA audiological 
examination.  The examiner reviewed the Veteran's claims file 
and noted the conceded in-service noise exposure.  He also 
noted the Veteran's reported post-service noise exposure, 
including many years of working in underground coal mines and 
hunting.  The examiner concluded that the Veteran's current 
bilateral hearing loss is not related to his service because 
he had essentially normal hearing upon separation and had 
significant post-service noise exposure.

In this case, the only evidence which purports to relate the 
Veteran's bilateral hearing loss to in-service noise exposure 
consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his bilateral hearing loss.  His 
assertions are accorded less weight than the competent 
medical evidence, the August 2007 VA examiner's opinion, that 
is against his claim.  Competent evidence linking the 
Veteran's disability to service is lacking in this case.

Additionally, there is no indication that the Veteran was 
treated for or diagnosed with sensorineural hearing loss 
within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As such, the Veteran is not afforded the 
presumption of service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.307 (2009).

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

With regard to his claim of entitlement to service connection 
for tinnitus, the Veteran underwent a VA audiological 
examination in August 2007.  At that time, the examiner 
reported that the Veteran had experienced ringing in his ears 
for approximately 10 years.  However, the Veteran contends 
that this does not accurately reflect the history he gave to 
the August 2007 examiner.  Rather, he contends that he 
reported to the examiner that he has experienced ringing in 
his ears since his time in service and that it has worsened 
in the last 10 years.  See Hearing transcript, April 2008.  
This assertion is consistent with his previous assertions of 
ringing in his ears since service.  See Claim, 
September 2006.  As the August 2007 examiner's opinion does 
not reflect the record or the Veteran's assertions, it is not 
adequate to render a decision on entitlement to service 
connection for tinnitus.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's claim of 
entitlement to service connection for tinnitus must be 
remanded for a new VA examination.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from July 23, 2007, to 
the present, should be obtained and added 
to the claims folder.

2.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his tinnitus.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination.  This must be noted in the 
examination report.  The examiner should 
also obtain a full history from the Veteran 
as to the onset of his tinnitus symptoms.  
This also must be noted in the examination 
report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
tinnitus was caused or aggravated by in-
service noise exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of entitlement 
to service connection for tinnitus should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


